Title: To John Adams from Miles Merwin, 26 December 1791
From: Merwin, Miles
To: Adams, John



May it please Your Excellency
Cherry Alley No. 13 Decr. 26th 1791

It is difficult for me to express  real gratitude for Your Excellency’s favour this morning, which is a treasure of inestimable value to me. My heart feels much more than my pen can describe—
May Your Excellency long live to display those public and private virtues which have ever been the most distinguishing traits in Your character, and when all the honours which a grateful people can bestow for distinguished merit and usefulness, have been heaped on your Head, may You be received to regions of unceasing Joy and felicity, is the ardent wish of /  Your Excellency’s /  most obedt /  & obiged humbl / Servt.

Miles Merwin